 WESTERN PUBLISHING CO.Western Publishing Co., Inc.,and Local 223,Interna-tional Brotherhood of Bookbinders.Case 30-CA-1250January 29, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINS1.JURISDICTION245Respondent, a Wisconsin corporation, is engaged in thebusiness of printing and lithography in its plant in Racine,Wisconsin. During the past calender year, a representativeperiod, Respondent shipped goods in interstate commerce,valued in excess of $50,000, to points outside Wisconsin.Respondent is an employer engaged in interstate com-merce within the meanings of the Act and the Union is alabor organization within the meaning of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESOn September 29, 1970, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in certain unfair labor practices and recom-mending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision, Thereafter, the Charging Party filed excep-tions to the Trial Examiner's Decision and a support-ing brief. The Respondent filed an answering brief inreply to the Charging Party's exceptions and brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard hereby orders that the complaint hereinbe, and it herebyis,dismissed.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN,Trial Examiner:The charge in this casewas filed on May 6,1970, by Local 223,International Broth-erhood of Bookbinders,herein the Union,against WesternPublishing Co., Inc.,herein the Company and Respondent.Under date of June 17,1970, the complaint issued. Thecomplaint alleges a violation of Section8(a)(1) and (3) of theAct by reason of the discharge of employee Danny Brim forunion activities.Respondent in its answer,denies the fore-ggoing allegation and asserts as an affirmative defense thatthe Charging Party has filed a grievance regarding the com-plaint issue pursuant to a contract grievance and arbitrationprocedure.The case was tried in Racine,Wisconsin, onAugust 4 and 5, 1970.Respondent'soperation in Racine is located in threeplants, employing 1,125 hourly employees. The Companyhas contracts with eight unions in its plants and its earliestunion contracts commenced in 1933. The charging union inthis represents 600 employees at the three plants, with ap-proximately 400 in the main plant and the balance in theother two palnts, referred to as plants 5 and 6. The latter twoplants are across the street from each other and the mainplant is about a block away.Danny Brim commenced his employment with Respon-dent in early March 1969 as a trucker. The trucks are evi-dently fork-lift type machines operated by the truckers whomove material from one area to another.Brim worked in themain plant and principally on the third shift although healso worked at times on the record or first shifts.His imme-diate foreman was Bingham. Brim joined the Umon after hebecame employed by Respondent.' He was elected shopsteward for his department, department 34, in November1969.2 Lochowitz, president of the Union, instructed Brimthat his main task as steward would be to collect dues butthat he should also be able to answer questions of people inhis department who had problems and that he should try tostraighten out problems with the foreman involved and thathe should also call Lockowitz in any situation that seemedimportant 3 There are nine other stewards in addition toBrim but,apparently,on some shifts in Brim's department,Brim is the only steward. The Union also has employeeswho are elected or designated as grievance men. As thename implies, the grievance men can initiate and processgrievances under the contract.The theory of the complaint is that Respondent dis-charged Brim because of his activity as a steward. Lochow-itz testified that Brim was more active as a steward than anyother steward or grievance man and that Lochowitz re-ceived an average of one telephone call from Brim every 2weeks on potential grievance or contract matters. Accord-1Contractualrelations between the Respondent and the Union have exist-ed for atleast18 years2 Bingham is a member of theUmonalsoHe pays dues and carries acurrent membershipcard.Being a foreman,Bingham does not attend unionmeetingsor vote inthe union and is notpart ofthe bargaining unit3The Unionmaintains an office in Racine which serves as I.ochowitz' baseof operationsLochowitzis evidently a full time president and has been suchfor 18 years He has dealt with Respondent throughout this period and therecord indicates, althoughnot in somany words,that Lochowitz is theprincipaladministrator of thecontracton behalf ofthe Unionand its mem-bersAs president, Lochowitzpresides at union meetings, heads the executiveboard, and is involvedin grievances and arbitration matters. He has readyaccess toplantmanagement,including foremen, andapparentlytalks tothem from timeto time bytelephone or in person on matters relating to laborrelationsand contractadministration.Unlessthe discharge of Bnm in April1970 is the exception,there is nothing in this record to indicate that thecontractualrelationship between theCompanyand theUnionis anythingbut a normal and viable employer-union relationshipwitheach side protect-ing its respective interest while recognizing the existence and interests of anopposite party188 NLRB No. 34 246DECISIONSOF NATIONALLABOR RELATIONS BOARDing to Lochowitz,he received a telephone call about oncea month from the most active grievance man, as contrastedwith Brim.Brim described the following incidents as evidence of hisactive role as a steward:(1) November 1969, Brim told supervisor Klemencik thathe should stop employee Sandon from acting as a "keyman" because it was contrary to the contract. (A key manisauthorized,under the terms of the contract,to assignwork to others.Brim testified that Sandon had been a keyman but had been dropped to a journeyman classificationbut continued to perform key man functions).Klemencikasked Brim if he was asking that a foreman be assigned tothe shift.Brim said that it was up to management how itwould handle the matter but that he would go along if,instead of Sandon making assignments on his own,Klemen-cik relayed assignments through Sandon.Klemencik agreedto the proposal. As far as appears this is the extent o thismatter.(2) November 1969,Brim observed a forklift operated byemployee Romano in his department.Williams, an employ-ee from another department was standing on the raised forkcleaning out some pipes.Brim told the man that standingon the fork was a safety hazard and that moreover cleaningout pipes was work in another union's jurisdiction. Also,although both Williams and Romano were in the same un-ion as Brim,the department had separate seniority and themen who were not in Brim'sdepartment should not beworking there,according to Brim.Williams said,in effect,he was acting pursuant to foreman Nieghbor's direction.Brim then telephoned Lochowitz and explained the situ-ation.Lochowitz testified that after receiving the call hewent to the plant and talked to Nieghbor.The latter agreedto correct the situation and to tell Williams not to engagein such work again.This was the end of the matter.(3) December 1969, while Brim was on the third shift, atabout 2 a.m. he told supervisor Klemencik that the employ-ees in Brim's department were unhappy because the firstand second shift were going to be working overtime but notthe third shift.Klemencik said he could do nothing becausehe did not assign the overtime.Klemencik suggested thatBrim speak to foreman Bingham in the morning when Bing-ham came to work.Brim did so and when he stated thesituation to Bingham the latter said he would assignovertime to the third shift and he did so. This took care oftheproblem.(4) January 1970, Brim protested to foreman Vite aboutsome women employees from another department beingassigned to the first floor bindery. Vite said this was permit-ted in an emergency.Brim said it was not an emergency.Vitesaid he was only making the assignments for one or twonights.Brim said he would complain to the Union if thesituation continued.Apparently this was the end of thematter.(5) In March 1970, Brim was working in the first floorbindery.He had heard from other employees that the fore-man, Ingrouille,had brought in a man, Kroehler,from thesecond floor bindery.Brim complained to Ingrouille thatthe assignment was in violation of the contract since therewere already people laid off in the first floor bindery.Ingro-uille told Brim that he felt that he had the right to do whathe did.Brim said that he would report the matter to theUnion's grievance man in the area,Nelson.Brim did so andNelson talked to Ingrouille and another supervisor. Thematter was not resolved.Brim telephoned Lochowitz. A dayor so later Lochowitz came to the point and discussed theproblem with Nelso, Ingrouille,Dry, the area superintend-ent, and Koch,the employee relations manager.A writtengrievance concerning the incident was filed on June5, 1970,by Lochowitz and employee Carlson.The grievance waspending at the time ofpthe instant hearing.4(6) About the end of March 1970 Brim spoke to Ingrouilleabout employee Percaro having too much of a work loadand that another man should be assigned to help Percaro.Ingrouille did not agreethatPercaro was overworked. Brimsaid he would have to report the matter to Lochowitz andhe did so.(7) Early April 1970, Brim told Lochowitz that two menin Brim's department had been loaned to another depart-ment beyond the period provided in the contract for suchloans and that Brim was prepared to file a grievance aboutthematter. Lochowitz said that he would talk to Brim'sforeman,Bingham,about the matter.Lochowitz spoke toBingham and the latter admitted the facts and said that hewould correct it. No grievance was filed.In the course of theconversation with Lochowitz Bingham asked who was com-plaining.Lochowitzrefused to tell him.Bingham said, ineffect,that he wagered that the complainant was Brim. Lo-chowitz said that he would not tell who it was. Accordingto Lochowitz,Bingham saidthatBrim was a troublemakerand was no good and griped about work assigned to himand did not want to work.5(8) Around this same time,in early April 1970,Brim cameto Bingham's office to ask about his work for that shift.Anotherforeman,Peterson was also present.Bingham toldBrim that he knew that Brim had complained to Lochowitzabout the loan of two employees to another department (seeparagraph 7, above).Bingham asked Brim if he knew whatkind of a place it would be if everyone went exactly accord-ing to the contract.Brim said that was the purpose of thecontract.Bingham said that he could also go exactly by thecontract as well as Brim.Peterson said that the two-loaned-out men performed the same work and received the samepay whether on loan or not.Brim said that was irrelevantand that the loan violated the contract. He was then told togo to work.(9) About April 7,1970, Brim complained to Lochowitzthat foremanPeterson was repairing machines in Brim'sdepartment and that another employee, who was supposedto be doing trucking work,was also repairing equipmentand that all this was in violation of the contract. Lochowitztelephoned Koch and told him what the situationwas, nam-ing Peterson and the employee who was performing therepair work. Koch talked to the supervisor and the matterwas taken care of, in that those performing the repair workwere,in effect,told to discontinue such work.Having described Brim's union activities,6we will nowconsider the testimony of Dr.Herrmann,a medical doctor,whose testimony we regard as credible. Herrmann works forRespondent approximately 2 hours a day as plant physi-Ingroudle testified that he used Koehler because of a malfunction ofcertain equipment and because of a particular qualification possessed byKoehler to perform the work without the malfunctioning machine.3 Bingham denies saying that Brim was a troublemaker. He said that hetold Lochowitz that the way Brim is complaining he is going to give you alot of trouble. The Trial Examiner credits Lochowitz and we do not view theversions as diametrically in conflict. A person who views another as a causeof trouble or an an impending cause of trouble is in effect viewing that personas a troublemaker.6It is our opinion that Brim's activities,aforedescribed,were protectedactivities under Section 7 of the Act.Although Respondent elicited evidencethat,under the language of the union constitution,the steward's role is alimited one and that the Union had not listed stewards among its officers andgrievance representatives in a letter to the Company,this does not alter ourconclusion. WESTERN PUBLISHING CO.cian 7 He has a similar relationshipwithtwo other compa-nies.For Respondent,Herrmann conducts preemploymentmedical checks, advises onjob placement and limitations ofemployee work,and related matters from the medical stand-point.Respondent also has a medical department which isunder Herrmann's general supervision.Thisdepartment isstaffed by a nurse.Herrmann first met Brimin February-March 1969 in thecourse of Respondent's preemployment medicalcheck. Onthe basis of information furnished by Brim and from hisown observation and examination,Herrmann cleared Brimfor employment by Respondent.Brim commenced his em-ployment with Respondent in March 1969.As plant physician Herrmann also saw Brim on the fol-lowin^^&& -d---ates:4/28 pain in left elbow area6/4 chest pains;advised Brim to consult his own doc-tor and sent him home12/29 intestinalproblem;advised Brim to consult hisown doctor and sent him home.19707 Pain in lowerbackrelatingto industrial accident(Brim testifiedthat in February 1970, while mov-ing a heavy box in the plant, he fell and injuredhis back) -advisedBrimand his supervisor thatBrimshould do not heavy lifting for balance ofthe week2/5Pain in lower backIn additionto the aboveoccasionswhen Herrmann per-sonally saw Brimfor variousailments,Brimvisited the plantmedical department and was seenby thenurseon the fol-lowing dates:19694/25 (twice); 4/28; 4/306/4; 6/17; 6/287/9; 7/24; 7/25; 7/269/18;10/1;10/3; 10/1611/13;12/12; 12/2919702%2; 2/3 (seen bynurse and againby doctor); 2/4; 2/54/7Respondent's recordsshow thatin 1969 Brim was absent-sick 18 full days and absent-sick 2 half days;in the sameyearhe was absent excused3 full days and 6 half days.From January 50 April 1970,8Brim wasabsent-sick 2 fulldays and was absent on medical leave fromApril 7 to 20.With theexceptionof the April 7 to 20, 1970, medicalleave,the various absencesthat Brim hadin 1969and 1970were for the most part intermittent,with the periods beingeitherfor 1 day or 2 or 3 days insuccession.In recounting the occasions when Brim was seen byHerrmann in 1970,above,we lastmentioned February5when Brim complainedaboutpaint in his lowerback evi-dentlyrelating to the industrial accident he incurred a fewdaysbefore.Not lo>ig afterFebruary 5, and in February,Bnm testified that he was laidoff for 5 or6 weeks.9 He states7He has worked in this capacity sinceJanuary 1%8.8 As weshall see,Brim was dischargedon April 23, 1970.9This was a lackof work layoffand, judging from Brim's testimony, wasnot unusual.He stated that he believed he had a similarlayoff on January7-21, 1970; April 11-22, 1969; May 5-20, 1%9; May 22-June 2, 1969;October 31-November4, 1%9. There isno claim or evidencethat suchlayoffswere discriminatory.247that he welcomed the layoff at the time because he washaving some difficulty with his back.After his February 1970 layoff for lack of work, Brimreturned to work about March 23. On April 7,10 Brim sawDr. Herrmann at the plant and complained of back pain.Herrmann advised him to see his own doctor and he wasgiven a period of medical leave.Between April 7 and 20,while on medical leave,Brim saw his own doctor four timesregarding his back and he received one ultrasonic treatmentfor his back from the doctor.Brim thereafter told his doctorthat he felt alright and he received a release to return towork.He reported for work on Monday,April 20,and wasseen by Herrmann. He presented the release from his doctorand evidently Herrmann was satisfied that he was fit toreturn to work.Herrmann asked Brim to wait in the wait-ing room.The doctor then telephoned Bingham,Brim'sforeman.Herrmann advised Bingham that Brim's backproblem had apparently resolved itself and that Brim's doc-tor and Herrmann had cleared him to return to work.Herrmann said that he did not expect that the back problemwould present any reason for additional absences and that,if subsequent absences occurred because of back problems,Herrmann believed that the matter should be handled as alabor relations matter and not as a medical problem. As faras appears,Bingham made no comment. There is also noevidence that the doctor knew anything about Brim and hisactivities other than on the medical level as plant physician.Herrmann then returned to Brim and told him that hewas cleared to return to work.After seeing the balance ofthe patients that morning,Herrmann instructed the nurse tocontact employee relations manager,Koch,and ask him tocome to the medical department to see Herrmann. Kocharrived in Herrmann's office around 9:30 a.m.Both Herrmann and Koch testified regarding their con-versation and the circumstances on April 20.The followingis a synthesized version of the testimony of both witnessesand in the Trial Examiner's opinion accurately describeswhat was said.When Koch came to Herrmann's office,the latter saidthat he wanted to talk about Danny Brim or did Koch knowabout the Brim situation. Koch replied,who is Danny Brim,or that he did not know anything about Brim.Herrmannsaid that Brim is an employee who just returned from medi-cal leave and is ready to go back to work; that Brim had anindustrial accident in the plant in Februaryinvolving hisback;that Herrmann had seen Brimwhencomplainedabout his back and had then placed Brim on medical leave;that Herrmann could make no definite finding concerningBrim's reported pain and had suggested that Brim see hisown doctor;that Brim was now ready to go back to work;that Herrmann had doubts about the justification for themedical leave since shortly after the accident in FebruaryBrim had been out for some time on a work layoff andapparently had no problem during that period,but, when hereturned to work in April,he had back pain,and Herrmannhad placed him on medical leave from which he had justreturned after one treatment by his doctor and apparentlyhad no further pain; that after seeing Brim that morning,April 20,Herrmann had told Bingham, Brim's foreman,that if Brim had any further continued absenteeism or backpain problems, Herrmann considered it to be a matter to behandled as a labor relations problem by Bingham and Koch10Respondent's record's indicate that Brim's medical leave began April 7.Although the date of April 10 also appears in the transcript,the witness wasapparently incorrectWhether April 7 or 10 is not of material significance.fl Herrmann normally sees patients at the plant between 7 and 9 a.m. Hebelieves that he saw Brim between 7:30 and 8 a in. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDand not as a matter that was a medical problem. Koch thenasked Herrmann for a brief run down of Brim's record.Herrmann produced some records and went over what therecords showed, such as visits to the medical departmentand the ailments and requests to go home early because ofillness.Herrmann said that he was concerned about thenumber of Brim's relatively minor injuries and their fre-quency that resulted in visits to the medical department,although the back injury was possibly an exception. Herrm-ann suggested that Koch look into Brim's past work historyto see if there was a similar past history of absences becausethe Company may have a long term medical liability on itshands.12Koch returned to his own office and got Brim's McBeecard, a personnel department record form maintained oneach employee. Among the information thereon was a re-cord of absences with a code showing whether for sicknessand so forth. Koch glanced at the record of absences. Hethen took out Brim's personnel jacket or folder and lookedat the application form that Brim had filled out in applyingfor a job with Respondent. Koch noted that two formeremployers were listed thereon and there were two formsreporting a telephone check made by Respondent's person-nel department with these employers. Koch then took theMcBee card and the personnel folder to Linstroth's office.Linstroth was supervisor of hourly employment and was inKoch's department under Koch's overall supervision.Itwas still the morning of April 20 when Koch came toLinstroth's office. He handed him the McBee card and per-sonnel folder of Brim and said that the doctor feels that per-sonnelmay have a medical liability or a long term medical liabilityon our hands-see if you can find out anything concerningthisman's past attendance record"13 Koch then left.Some hours after Koch left his office, but on the sameday, Linstroth began examining the various documents thatKoch had brought him. Between the afternoon of April 20and the afternoon of April 22, Wednesday, Linstrothchecked the various forms in Brim's folder.Linstroth testified that on Brim's application he noticeda time gap between 1964 when Brim left high school and hisfirst employer, Otis Elev4tgr, in 1966. He noticed that theform showed only two former employers, Otis Elevator andLathrop Furniture, and Respondent's telephone checksmade with these companies. The report indicated that Brimhad quit both jobs. Linstroth assumed that, therefore, Brimhad filed for unemployment compensation at some pointand inm lying would have listed former employers pointandhadppreviously worked 2-1/2 years for the WisconsinUnemployment Service and presumably was knowledgea-ble in this area. He called the above Unemployment Serviceand a representative there pulled out Brims application andstated that it showed that Brim had worked for YoungRadiator and Marigold Dairy. Linstroth asked if anythingelse that might be of interest was shown. The reply was thatthe record showed that Brim had been in military service fora short period but no dates were shown.12Aside from anythingelse,Herrmann in categorizing Brim as a laborrelationsproblem ratherthan a medical problem gave the clear implicationthat the doctor,after the back affair and with the background of numerouspast medical visits and absences,viewed Bnm as a potentialliability to behandled in the future as a labor relationsresponsibilityeither because thedoctorviewed him as a real or potentialhypochandnac,or as accident prone,or asa genuinelyunwell person, or as a malingerer,and, in anyevent, apersonnel problem and not a medicalproblembecause he was a potentialliabilityas an employee.13Koch testified that he was interestedin anypastrecordfor the reasonthat he wanted to know if Brim had a past pattern similar to his record withRespondent.Linstroth then telephoned Young Radiatorwhere Brimhad worked for a year, from September 1965 to September1966.According to Linstroth, Youngtold him that Brimhad had a very poor attendance record and had quit; thatthey would not reemploy him and that he had applied forreemployment but had beenrefused.When contacted byLinstroth, Marigold Daisy said thatBrim had beenasked toleave their employ and this his record with them was poor.Noting that the only military reference thatBrim hadmade on his preemployment papers filed with Respondentwas that his classification was 3-A, Linstroth checked withthe Local Selective Service office. The latter confirmed thatBrim was 3-A, married, with dependents. Linstroth askedif the record showed that Brim hadbeenin militaryservice.The answer was, yes. Linstroth asked if Brim hadreceiveda medical discharge and the answer was againaffirmative.In connection with theforegoing investigation,Linstroth,as indicated, did compare the information obtained withwhat Brim had stated on his preemployment applicationand other forms. The application, filled out by Brim onFebruary 17, 1969, shows under "Work Experience-Listmost recent job first," Lanthrop Furniture 10/68 to12/24/68; Otis Elevator 4/66 to 9/68. Under Military Serv-ice," Brim wrote, under "Draft Classification," 3-A. Under"Veteran, Yes ; No ; nothing is shown. Under "ServiceDates, FromTo ," nothing is shown. Printed above thespace where Brim signed the application is a printed state-ment certifying that 'I" certify thatthe statements made onthe application are true and that "I understand that anywilful misrepresentation of essential facts may be sufficientreason for dismissal."On a "Pre-Employment Medical Examination" formfilled out byBrimon February 21, 1969, there were,interalia,the following: "List the last three Companies youworked for." Brim listed two companies Lanthrop Funn-ture and Otis Elevator. There were also the followingg:"Have you ever been rejected for Military Service for medi-cal reason." Brim checked under "No." Were you given aMedical Discharge from Military Service. Again, "No" waschecked. UnderDischarge(give dates and reasons)"therewere spaces headed, "Cause; Hospital; Location;Physican." Brim wrote: "1966 Operation on right knee; StMary's, Racine; Dr Christhse." He also listed a 1965 appen-dix operation in Racine. Under "Comments on above ei-ther the nurse or the doctor wrote "Both conditions are nownormal". In another section for comments, Dr. Herrmann,based on his interview of Brim had written "Had surgery forremoval of bone fragments-doing construction work-noproblems." A third -form, entitled "Personnel Inventory,"dated March 17, 1969, filled out byBrim,contains,interalia,the following headings:Current Military Status, with boxes for checking; Ac-tiveReserve;Inactive Reserve; National Guard; NoService-Ineligible;No Service-Eligible;Servicecompleted. Thereis also a spaceto write "Branch ofService"; Service dates"; "Rank" .All the foregoing boxes and spaces had been left blank byBrim.1414 It is argued that Brim did advise Respondent that he had had a kneeoperation.This isnot quite the same as knowledge that Brim was dischargedfrom militaryservice because the service viewed his knee as a potential futureliabilityto Brim andto theGovernment.At the time of application foremployment or at any other time the Companymight or might not take theview thatif the Governmentdid not wishto take the risk of future problemsor liabilityas to Brim, why should theCompany,particularly,in 1970, in viewof Brim'sothermedical problemswhilein our employ In any event, webelieve that the Company couldview Brim's failure to mention his militaryserviceand his dischargetherefrom for medical reasons as a serious dere-liction WESTERN PUBLISHING CO.After comparing Brim's various entries or lack of entrieson the afore mentioned employment forms with the infor-mation he had obtained from the Unemployment Service,from Young Radiator and Marigold Dairy, and from Selec-tive Service, Linstroth went to Koch late in the afternoonof April 22. He showed Koch the various employment formsand reported the information that he had obtained in thecourse of his checking. As presented by Linstroth and asunderstood and concurred in by Koch on that occasion,they viewed the situation as follows:On two forms Brimhad falsified by omitting to name former employers and thedates;he had failed to answer questions on the form thatwould indicate whether he had been in military service; thatwhen Brim answered negatively the questions on the formas to whether he had ever been rejected for military serviceor had ever received a medical discharge,he had also falsi-fied.When the foregoing had been presented,Koch asked Lin-stroth what he thought "we" should do. Linstroth said thathe thought they shoulddischargeBrim for falsifying hisapplication forms. Koch said that he felt the same way.Koch then instructed Linstroth to call Bingham, BMTSforeman,and inform him of the decision and also to callBrim and afford him an opportunity to present any reasona-ble explanation for omitting the afore-mentioned informa-tion on his applications. Linstroth called Bingham at thetime but found that Bingham had already finished work andhad left the plant.The following day, April 23, at about 9 a.m. Linstrothwent to Bingham's office with some of Brim's personnelrecords.He told Bingham that the personnel departmenthad found that Brim had falsified several essential doc-uments and that personnel wanted to discharge him-didBingham have any objection.Bingham said,no. Linstrothreturned to his office and instructed one of the girls to callBrim at home and ask him to see Linstroth before reportingfor his shift that evening.Brim, after returning from his medical leave on April 20,had not reported for work on April 22. He had called thenurse beforehand to say he had a headache and would notbe in. Consequently, when the personnel office called Brimat his home on April 23, he was asked if he would be comingto work that evening. He said, yes, and was requested toreport early to see Lmstroth before going to work.When Brim reported at about 11 a.m. on April 23, Lin-stroth called Bingham to tell him he was about to talk toBrim and that he wanted Bingham present during the inter-view. According to Linstroth, it was normal procedure tohave the foreman present when the personnel departmentinformed an employee that he was being discharged. Thereis no evidence to the contrary.Shortly thereafter, the session began with Brim, Lin-stroth, and Bingham present. The substance of the conver-sations was that Linstroth said that in going through Brim'sapplication forms, several serious omissions had been dis-covered.When asked,Brimadmitted that he had workedfor Young Radiator and Marigold Dairy. His explanationfor omitting them as former employers was that he hadforgotten about them.ls Linstroth expressed skepticism,17Brim testified that in May 1970, in explaining the omissions to plantmanager Kaplan he gave the explanation that he had been filling out so manyapplications in looking for work that he simply listed two employers,Otis andLathrop.In his testimony regarding the April 23 conversation with Linstroth,Bnm does not refer to having given any explanation for the omissions. Wethink it unlikely that when Linstroth cited the omissions,Brim was not askedfor an explanation or did not proffer one since his testimony indicates thathe was quite articulate in his own defense not only with Kaplan but earlierwith Linstroth.We have credited Linstroth as to the fact that regarding the249pointing out that Otis Elevator was evidentlyBrim's firstemployer and he had worked there for a year and only a fewyears prior to the time he filled in the appli cation. Linstrothasked rim if he had been in military service.Brim said, yes.He was shown where he had not indicated that he had beenin military service,or the dates,or branch of service. He wasthen askedwhy he hadbeen in the service for such a shorttime.The response by Brim was that he had received anhonorable discharge.Linstroth asked if he had received amedical discharge from the service.Brim said,no, that hehad received an honorable discharge for medical reasons.Theywent back and forth on this medical discharge aspectfor a while,with Linstroth expressing the position that insubstance Brim had received a medical discharge andshould have indicated this on his application forms. Brimcontested this, adhering to his position that he had receivedan honorable discharge for medical reasons.His offer tobring in the discharge was refused by Linstroth becauseLinstrothsaid, no matter what it stated,Brim had not men-tioned it on his application.Brim wanted to know why, after14 months, the Company had decided to check his applica-tion out of the many applications it had on file. Linstrothsaid it occurred because the Company became concernedabout his many absences from work and decided to checkon his application papers.16 Brim pointed out that he hadreceived no warnings about his attendance.He expressedthe view that the Company's action was due to Igrouille andBingham reacting to Brim's enforcement of the union con-tract. Linstroth said that he knew nothing about any rob-lems between Brim and the foreman and reiterated: whyBrim's applications had been checked.17 Bingham had inter-posed at one point, when Brim referred to him, above. Bing-ham said that Brim's enforcement of the contract had notbothered him at all. Brim queried, why then had Binghamcalledhim a troublemaker. Bingham denied having done so.Brim said he had heard to the contrary. Bingham said thatany conversation he, Bingham,had had with Lochowitz waspersonal and Lochowitz had no business repeating it. Theconcluding remarks were made by Linstroth to the effectthat the Company had no alternative but todischarge Brimfor falsification of his applications. He offered Brim thechoice of resigning for personal reasons or being dischargedfor falsification of employment records.Brimrefused toresign,saying he wanted to take up the whole matter withthe Union.It was made clear to him that he was thereforedischarged for the above falsification of records.Linstroth reviewed and confirmed the discharge inter-view by a letter to Brim on April 30. The letter said that ithad been brought out in the interview that Brim at the timeof employment, had not listed 2 past employers and provid-ed no data as to military service; that Brim had in factworked for Young Radiator and Marigold Dairy; that hehad been in military service and had received an early dis-charge formedical reasons.1$omission of employers,Brim, on April 23, offered the explanation of havingfor^ottenWe do not believe that it is significant that Linstroth's reply,which wastrue as far as it went,did not reveal the entirety of what Koch had toldLinstroth regarding Herrmann's concern and that Herrmann had initiatedthe matter with Koch.17At the hearing,also, Linstroth testified that he had no conversation withBingham or any other supervisor concerning Brim's union activities regard-in$ the contract.3Bnm testified that in 1964 he had enlisted in the Marine Corps for 3years. He received an honorable discharge after approximately 2 months ofservice.Bnm testified that while in the service his knee had bothered himwhile marching He was sent to the Balboa Hospital in San Diego to havehis knee checked,tested,and X-rayed.After a brief stay at the hospital, theContinued 250DECISIONSOF NATIONALLABOR RELATIONS BOARDBrim contacted Lochowitz after his discharge and hadseveral conversations with him. Lochowitz testified that af-ter goingover the facts and details with Brim,he telephonedKoch. One of the first questions he put to Koch, accordingto Lochowitz was, who fired Brim,was it Bingham. Kochreplied that.Bingham had nothing to do with firing Brimand that it was the personnel department who dischargedhim. Lochowitz then advanced various contentions and ar-gumentsincluding his belief that the Company had used apretext to get rid of an active union man. Koch denied it.Lochowitz asked for the Company's reasons in writing. 19On May 4 or 6, 1970, at Lochwitz request, plant managerKaplan met with Lochowitz and Brim to consider the Bnmmatter.20Linstroth was also present.Kaplan asked ques-tions about Brim's omissionof prioremployers from hisapplication and the reasons, as well as about his militaryservice and discharge therefrom.Brim gave his answers andhis position as did Lochowitz. The matters and contentionspresented were substantially the same as had been aired onApril 23 between Linstroth and Brim, except that Kaplanappears to have acted more as an inquirer than a protago-nist.In any event the ultimate result of the meeting was toleave the discharge in effect 21ConclusionsWe have found that Brim had engaged in protected unionactivities as' a steward.The nature,impact and weight ofthose activities and the Company reaction thereto meritsneither exaggeration nor minimization.Brim's activities in-volve an employer long habituated to unionism and, as faras this record shows, an employer having a basically goodrelationship with the instant union over a period of manyyears. Such a background, of course, confers no license toviolate the Act.The strongest evidence of reaction to Brim's union activi-ties either prior to the discharge or otherwise is foremanBingham's describing Brim as a troublemaker,and as nogood, and as uninterested in his work. Neither this nor anyother incident involving Brim's activities occurred in con-texts of violent and highly acrimonious clashes betweenBrim and various foremen,including Bingham.22 Brim hadsimply spoken to foremen about what he considered to becontract violations. Sometimes a foreman acceded to Brim'scontention almost routinely, sometimes they did not, butthere were no bitter, down to the mat, exchanges and bat-tles. The strongest action that Brim ever threatened or tookservice doctor said that he felt that Brim's knee was too weak for him tocontinue in service and he was recommending that the service not take achance on the knee being damaged further.Brim was therefore dischargedbecause of his knee problem.19Linstroth's letterof April 30 toBrim,described above, was evidentlywritten in responseto Lochowitz'request.20 Kaplan testified that he first heard of the Bnm case ina weeklymeetingwhich be customarily holds with Koch regarding events of the week. TheBrim matter was mentioned to Kaplan after the discharge.Koch on thatoccasion referred to Brim's discharge and the circumstances and reason21 Brim testified that in the course of the meeting Kaplan askedLinstrothif the latter had secured Brim's "workhistory"from Brim's other employersLinstroth said he had not but was in the process of doing so.Lochowitztestified to substantially the same effect.Both Kaplan and Lmstroth insubstance deny that Linstroth had been asked whether he had checked withthe employers and that he had said,no. TheTrial Examiner believed thatLinstroth had checked with the two employers in question,YoungRadiatorand Marigold,as he testified, prior to this meeting and prior to the discharge.However,a written workhistory,consisting of,inter aha,a photostat ofBrim's attendance record atYoung,was not obtained until July.22We do not imply that illegal motivation is only revealed by evidence ofdramatic clashes.was to report what he considered to be a contract violationto Lochowitz,the union president.The foreman wouldscarcely view the possible or actual involvement of Lochow-itz as outrageous and catastropic.Lochowitz had been deal-ing with the Company and its foremen for almost 20 years.He had ready access to everyone in management.He couldand did call individual supervisors on the telephone or cometo the plant and discuss a problem or complaint with themin person.He did this regarding some matters raised byBrim.Lochowitz presented the union position and the par-ticular foreman stated his view,either acceding to Lochow-itz or otherwise.Indeed,itwas to the union president thatBingham expressed the view that Brim was a troublemakeralthough he was fully aware that Lochowitz was standingbehind various complaints that Brim had made.If Bingham,because he regarded Brim as a troublemaker, contemplatedgetting rid of Brim through some pretext to be dredged up,he had picked a strange confidant to whom to reveal hisfeelings of hostility.In our opinion,Bingham,a foreman inthe plant for 23 years and a dues paying member of theUnion, spoke frankly to Lochowitz,president of Bingham'sand Brim's union, and said,in effect,by the term"trouble-maker,"that he considered Brim to be an irritating"pain inthe neck"and something of a gold brick.The evidence inthis record does not convince the Examiner that Binghamcontemplated or afterwards instigated or engineered Brim'sdischarge.If, contrary to the foregoing,we regarded Bingham ashaving been revealed by his remarks about Brim as dedicat-ed to the eventual discharge of Brim(and in the course ofour analysis we have indeed approached the evidence fromthe foregoing perspective and otherperspectives and tenta-tive premises for the sake of analysis) and that he and othersupervisors instigated a project to "get something"on Brimas a pretext for discharge,we find a major and substantialobstacle in the path.Whatever Bingham or other foreman felt about Brim, theevidence,in our opinion, reveals that the events leading toBrim's eventual discharge originated with Dr. Herrmann.Herrmann's views,opinion,and suspicion regarding Brim'smedical problems,whether correct or not, are not shown tohave any connection or relationship to Brim's union activi-ties and there is no evidence that Herrmann was even awareof the latter.In our opinion,there is no evidentiarybasis forrejecting the evidence that the discharge was strickly a mat-ter of Herrmann to Koch,Koch to Linstroth,Koch andLinstroth,to discharge.And the foregoing combination,evidentiarywise,reveals convincing insulation,from evenawareness by any of those actively involved in the dis-charge, of any problems that may have existed betweenBrim and various foremen.We have not reached this con-clusion without careful consideration of the witnesses andthe evidence.We cannot substitute suspicion or surmise forwhat has impressed us as credible evidence?3We are satisfied that Herrmann,whether correctly or not,viewed the circumstances surrounding Brim's medical leavefromApril 7to 20 with suspicion. This was Brim's firstextended medical leave in his 14 months with Respondent.His prior medical absences with Respondent,althoughmany,had been intermittent and not more than a day or soat any one time.These prior absences had been for a varietyof ailments. But the extended medical leave in April related23 The General Counsel's view is that when Herrmann called Bingham, thelatter,because he was hostile to Brim, engineered the discharge by suggestingthat Herrmann speak to Koch about Brim's record and this led to the dis-charge for pretextious reasons.The troublewith this theory is that evidenceto supportit is lacking.It is of coursepossible thatRespondent's witnessesperjured themselvesbut, if theydid, we have been successfully deceived. WESTERN PUBLISHING CO.taa back injury and its aftermath. To use nonmedical terms,a back injury and subsequent complaints about continuedpainand discomfiture in the back is a "tricky business,"regardlessof whether the entire situation is genuine or not.A doctor,such as Herrmann, in the industrial medicinefield, employed by a Company to protect its interest andthose of its employees in the medical field, would undoubt-edly be attuned to the medical and medical-legal potentiali-ties of an employee's back inury and subsequent claimeddisability for an extended period. This would be particularlytrue where the physician,as inHerrmann's case,was evi-dently suspicious of the claimed continued consequences ofthe injury by the employee. This back injury context inBrim's case,with the accompanying extended leave, appar-ently served as a catalyst for Herrmann to bring together,in hisown mind, Brims history of medical absences in thepast, together with the more recent back situation. Fromsuch a context, Herrmann took the initiative to advise Kochand Binghamthat any future claimed sickness or absenceby Brim relating to his back should be handled as a laborrelationsproblem. As might be expected in view of Koch'sposition as head of the personnel department, Herrmann, inso advising Koch, explicated that the reason why Brimshould be handled as a labor relations problem rather thanas a medical problem, was because, in Brim, the Companymay have on its hands a long-term medical liability. Herrm-ann advised Koch to check on Brim's prior employmenthistory to see if therewas apattern of similar absences.Linstroth's subsequent investigation, pursuant to Koch'sinstruction, which in turn was due to what Herrmann hadadvised Koch, was, in our opinion, as described earlier,plausible and credible under the circumstances. The investi-gation revealed unanticipatedomissionsand discrepanciesin Brim's employment pacers that Respondent omissionsand discrepanciesin Brims employment papers that Res-pondent viewed as constituting falsification by Brim.It isto be borne in mind that theissuebefore us is, doesthe evidence support the conclusion that Respondent dis-charged Brimfor union activities. Did Respondent dis-charge Brim for the reason it gave to Brim and which itswitnessestestified to, or was the discharge because of Brim'sunion activities.The issue is not whether Respondentshould have done what it did or whether the Trial Examineragreeswith the interpretation Respondent's witnesses assertthat they placed on the facts revealed by Linstroth's investi-gation. The Trial Examiner has carefully considered wheth-er, given the information that Respondent had secured andthe action it took, Respondent's conduct was so implausi-ble, sounconvincing, or so inequitable and specious that theTrial Examiner could or should reject Respondent's reasonsfor the discharge and conclude that Respondent was moti-vated by some other reason.For instance, Brim, in addition to failing to indicate thathe had ever been in military service, indicated that he hadneverreceived a medical discharge from military service.Linstroth's information from Selective Service was to thecontrary. Later, in confrontations with Brim, when it wasrevealed that Brim had received an honorable discharge formedicalreasons,Respondent took the position that this wasa distinction without a difference and that Brim had re-ceived a medical discharge;Brimtook the opposite position.Itwas an arguable point but the Trial Examiner did not251believe that Respondent's position was so untenable thatthe assertion of that position was quite evidently a pretext.The General Counsel in his brief states:On his preemployment application, Brim stated that hehad been laid off from Otis Elevator (Resp. Exh. 3).While it is true that Brim had been discharged fromOtis, had he been attempting to intentionally and wil-fully falsify this application, he would not have listedOtis Elevator, rather he would have listed such formeremployers as Young Radiator and Mari-Gold Dairiesand omitted Otis Elevator. Stated another way, if Brimattempted to deceive Respondent, he would not havelisted an employer who might give an unfavorable re-port; instead he would have listed only those employerswho would give favorable reports?Assuming, arguendo, all the above, in our opinion, it goesmore to the merits of the discharge than to themotive sinceit is by no means apparent that such areasoningprocess wasso evident that it must have been or was undergone byRespondent's people or that they would adopt suchreason-ing.As to the underlying evidentiary facts, the record doesshow that Brim, on his application of February 17 wrotethat he had been layed off by Otis.25 Respondent's tel-ephone checkon Brimwith Otis on February18 showsunder " . . . reasons for leaving" that Otis stated "Lack ofwork." We would equate this with layoff and not discharge.Also, when asked by the telephone checker whether it wouldrehire Brim, Otis said, yes. This appears more consistentwith the fact that Brim had been laid off rather than dis-charged.Moreover, Young Radiator, when Linstroth dis-covered that Brim had worked there, told him that theywould not rehire Brim under any circumstances and had, infact, refused to do so. They saidBrimhad a poor attendancerecord. Sincetwo of the questions asked of former employ-ers in Respondent's telephone check was, "Would you re-hire"and "How was the attendance record' thisinformation would presumably have been secured if Brimhad listed Young on his application. As to Marigold Dairy,whichBrimalso had not listed, they told Linstroth thatBrim had been asked to leave their employ and that hisrecord with them was poor.Regarding the argument that although Respondent hadpreviously discharged six employees for falsification of em-ployment applications, it had never done so where an em-ployee had worked for 14 months, it is likely thatRespondent never previously had a recommendation by itsdoctor to check the past employment record of an employeewho had been employed as long asBrim.The doctorinitiat-ed this action because of his view of Brim as a patient whichcame to a head in April 1970. The necessityof first goingto Brim's application in order to conduct such a check isapparent. It was unfortunate for Brim that his applicationand the investigation revealed what they did.It is our opinion that the complaint has notbeen sus-tained by substantial evidence on the record as a whole.Dismissal is recommended. In view of our conclusions wefind it unnecessary to pass upon Respondent's affirmativedefense as to the availability of arbitration.24 Evidentlyusing the same approach, union counsel states that "On hispreemploymentapplication,Brim listedthe only jobfrom which he was fired[Otis]."25At the hearing Brim testified that he had been discharged by Otis